DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2022 was filed after the mailing date of the instant application on 08/09/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims, filed on 07/27/2022, have been entered.
The rejection under 35 U.S.C. 103 of claims 1-3, 5-19, and 21 as being unpatentable over Otsu et al. (US 2013/0200340 A1) in view of Thompson et al. (US 2004/0155238 A1), and of claim 20 as being unpatentable over Otsu et al. (US 2013/0200340 A1) in view of Thompson et al. (US 2004/0155238 A1) as applied to claims 1-3, 5-19, and 21 and further in view of Hikime et al. (JP 2014/111549 A) is withdrawn.
	Claim 1 has been amended.
	Claims 1-3, and 5-21 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Examiner thanks Dr. Jeong for the data provided in the affidavit.
While compelling for compounds in which CY1 is an imidazole, the compounds presented in the affidavit are not commensurate in scope with the claims as they only cover species of Formula 2A, and not all species of the independent claim. It is not clear whether the same correlation between horizontal orientation ratios and EQE would be seen in compounds of  Formula 2. It is also unclear whether inclusion of a cyano group would have the same affect on compounds of Formula 2. 
However, the affect of inclusion of a cyano group and the affect of dipole moment does appear to be significant in compounds of Formula 2A, and the rejection of record is withdrawn.
However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, claim 1 contains reference to characters X11, R11a and R11b on line 4 of page 3 of the claims in the definition of Formula 2A. There does not appear to be a character X11, R11a and R11b  in Formula 2A.
For the purpose of continuing examination, these characters will not be examined as they are not necessary for prosecution to proceed.
Claims 2-3, 5-13, and 15-20 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US Pat. No. 9,437,833 B2) in view of Terashima et al. (US 2012/0235132 A1).
With respect to claim 1, Inoue teaches an organometallic compound represented by General formula (3-1) (Col. 5, line 10) which is pictured below.

    PNG
    media_image1.png
    327
    577
    media_image1.png
    Greyscale

In this formula, Ar is a 6-membered aromatic hydrocarbon (phenyl) (Col. 4, lines 30-31), R2 and R3 are an aryl (phenyl) group (Col. 4, lines 32-34), Rb is a cyano group (Col. 4, lines 36-37), M is an iridium (Col. 4, lines 45-47), n is 3 and m is 3 (Col. 4, lines 48-49, see also parent formula 3 in Col. 4 line 15).
This forms the compound below.

    PNG
    media_image2.png
    387
    477
    media_image2.png
    Greyscale
 
This compound meets the requirements of instant Formula 2A when CY1 is a C3 heterocyclic (imidazole) group, a1 and a2 are 1, L11 and L12 are a C6 carbocyclic (phenyl) group, a3 is 0 so L13 is a single bond, b1 and b2 are 0 so that R1 and R2 are not present, R3 is a C6 carbocyclic (phenyl) group, and R11, R12a and R12b are hydrogen atoms.
While Inoue allows for a cyano group on the benzene ring, as pictured above, Inoue does not provide any motivation to specifically select a cyano group.
Terashima teaches iridium organometallic complexes for use in organic electroluminescent elements (paragraph 0001). Terashima teaches that in order to increase the transition dipole moment of a ligand, the carbon moiety of a C^N ligand may include an electron attractive substituent such as a cyano group (paragraph 0027 and formula (1)). Terashima teaches that increasing the transition dipole moment of a ligand tends to increase emission quantum yield of an iridium complex, so by use of a ligand with an electron attractive substituent has been introduced, the emission quantum yield is increased (paragraph 0012).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a cyano group onto the ligand of Inoue in order to increase the emission quantum yield, as taught by Terashima.
It is noted that this compound is identical to instant compound 8 as given on page 50 of the instant specification.
Inoue in view of Terashima are silent to the horizontal orientation ratio of a transition dipole moment being in a range of about 85 percent to 100 percent, however, this compound is interpreted to meet this requirement of the claim as it is identical to a preferred embodiment of the invention.
With respect to claim 2, Inoue in view of Terashima teach the organometallic compound of claim 1, as discussed above.  Inoue in view of Terashima are silent to the horizontal orientation ratio of a transition dipole moment being in a range of about 92 to about 100 percent. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Inoue in view of Terashima reads on the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound is used as an emitter in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Inoue in view of Terashima, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Inoue in view of Terashima was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 3, Inoue in view of Terashima teach the organometallic compound of claim 1, and M is iridium and n is 3.
With respect to claim 5, Inoue in view of Terashima teach the organometallic compound of claim 1, and X1  is N and X2 is not present in Formula 2A.
With respect to claim 6, Inoue in view of Terashima teach the organometallic compound of claim 1, and X1 is bound to M via a coordinate bond and X2 is bound to M via a covalent bond, as pictured above.
With respect to claim 7, Inoue in view of Terashima teach the organometallic compound of claim 1, and CY1 is a 5-membered ring, imidazole.
With respect to claim 8, Inoue in view of Terashima teach the organometallic compound of claim 8, and L11 and L12 are a benzene group, and  a3 is 0 so L13 is not present.
With respect to claim 9, Inoue in view of Terashima teach the organometallic compound of claim 1, and a1 and a2 are 1, and a3 is 0.
With respect to claims 10 and 11, Inoue in view of Terashima teach the organometallic compound of claim 1, R11 is a hydrogen atom, and R1, R2, and R12 are not present in formula 2A.
With respect to claim 12, Inoue in view of Terashima teach the organometallic compound of claim 1, as discussed above. As Inoue in view of Terashima teaches a compound of Formula 2A, the limitations of a compound of Formula 2 becomes alternative to the primary species, and thus the features of *-(L13)a3-(R3)b3 in Formula 2 are not required by the claims, and therefore Inoue in view of Terashima reads on the claim.
With respect to claim 13, Inoue in view of Terashima teach the organometallic compound of claim 1, and the organometallic compound of claim 1 is represented by Formula 2A, as discussed above.
With respect to claim 14, Inoue teaches an organometallic compound represented by General formula (3-1) (Col. 5, line 10) which is pictured below.

    PNG
    media_image1.png
    327
    577
    media_image1.png
    Greyscale

In this formula, Ar is a 6-membered aromatic hydrocarbon (phenyl) (Col. 4, lines 30-31), R2 and R3 are an alkyl (isopropyl) group (Col. 4, lines 32-34), Rb is a cyano group (Col. 4, lines 36-37), M is an iridium (Col. 4, lines 45-47), n is 3 and m is 3 (Col. 4, lines 48-49, see also parent formula 3 in Col. 4 line 15).
This forms the compound below (see also compound DP-1, Col. 11).

    PNG
    media_image3.png
    398
    440
    media_image3.png
    Greyscale
 
This compound is identical to instant compound 6.
While Inoue allows for a cyano group on the benzene ring, as pictured above, Inoue does not provide any motivation to specifically select a cyano group.
Terashima teaches iridium organometallic complexes for use in organic electroluminescent elements (paragraph 0001). Terashima teaches that in order to increase the transition dipole moment of a ligand, the carbon moiety of a C^N ligand may include an electron attractive substituent such as a cyano group (paragraph 0027 and formula (1)). Terashima teaches that increasing the transition dipole moment of a ligand tends to increase emission quantum yield of an iridium complex, so by use of a ligand with an electron attractive substituent has been introduced, the emission quantum yield is increased (paragraph 0012).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a cyano group onto the ligand of Inoue in order to increase the emission quantum yield, as taught by Terashima.
With respect to claims 15, 16, and 18 Inoue in view of Terashima teaches the organometallic compound of claim 1, and Inoue teaches a first electrode (a cathode), a second electrode (an anode), and an organic layer between the electrodes and the organic layer comprises an emission layer and the emission layer comprises a host and the organometallic compound of claim 1 (Col. 2, lines 56-61, and Col. 124, lines 18-24).
With respect to claim 17, Inoue in view of Terashima teaches the organic light emitting device of claim 16, as discussed above.  Inoue in view of Terashima are silent to the horizontal orientation ratio of a transition dipole moment of the organometallic compound with respect to a plane of emission layer being in a range of about 85 to about 100 percent. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Inoue in view of Terashima reads on the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound is used as an emitter in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Inoue in view of Terashima, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Inoue in view of Terashima was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 19, Inoue in view of Terashima teaches the organic light emitting device of claim 18, and the host may be Host-1 (Col. 73), which comprises a dibenzofuran group, and is pictured below.

    PNG
    media_image4.png
    288
    538
    media_image4.png
    Greyscale

With respect to claim 20, Inoue in view of Terashima teaches the organic light-emitting device of claim 18, as discussed above. Inoue also teaches that the host may be a mix of compounds (Col. 93, lines 1-3), and the host may have a hole transportability and electron transportability and that use of a plurality of luminescent hosts allows the control of the transportation of charge and increases the efficiency of organic EL elements (Col. 93, lines 22-24).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a combination of hosts including hosts capable of electron transport and hole transport in order to control the transportation of charge and increase the efficiency of the organic EL element.
With respect to claim 21, Inoue teaches an organometallic compound represented by General formula (3-1) (Col. 5, line 10) which is pictured below.

    PNG
    media_image1.png
    327
    577
    media_image1.png
    Greyscale

In this formula, Ar is a 6-membered aromatic hydrocarbon (phenyl) (Col. 4, lines 30-31), R2 and R3 are an aryl (phenyl) group (Col. 4, lines 32-34), Rb is a cyano group (Col. 4, lines 36-37), M is an iridium (Col. 4, lines 45-47), n is 3 and m is 3 (Col. 4, lines 48-49, see also parent formula 3 in Col. 4 line 15).
This forms the compound below.

    PNG
    media_image2.png
    387
    477
    media_image2.png
    Greyscale
 
This compound meets the requirements of instant Formula 2 when M is iridium, CY1 is a C3 heterocyclic (imidazole) group, CY2 is a C6 carbocyclic (benzene) group, a1 and a2 are 1, L11 and L12 are a C6 carbocyclic (phenyl) group, b1 and b2 are 0 so that R1 and R2 are not present, R11 and R12 are hydrogen atoms, and the moiety *-(L13)a3-(R3)b3 is represented by Formula 10-13 (a phenyl group).
While Inoue allows for a cyano group on the benzene ring, as pictured above, Inoue does not provide any motivation to specifically select a cyano group.
Terashima teaches iridium organometallic complexes for use in organic electroluminescent elements (paragraph 0001). Terashima teaches that in order to increase the transition dipole moment of a ligand, the carbon moiety of a C^N ligand may include an electron attractive substituent such as a cyano group (paragraph 0027 and formula (1)). Terashima teaches that increasing the transition dipole moment of a ligand tends to increase emission quantum yield of an iridium complex, so by use of a ligand with an electron attractive substituent has been introduced, the emission quantum yield is increased (paragraph 0012).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a cyano group onto the ligand of Inoue in order to increase the emission quantum yield, as taught by Terashima.
It is noted that this compound is identical to instant compound 8 as given on page 50 of the instant specification.
Inoue in view of Terashima are silent to the horizontal orientation ratio of a transition dipole moment being in a range of about 85 percent to 100 percent, however, this compound is interpreted to meet this requirement of the claim as it is identical to a preferred embodiment of the invention.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786